DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 6-8 are cancelled. New claims 15-23 are added.  Claims 1-5, and 9-23 are pending and are under examination on the merits. 

Information Disclosure Statements
	Applicants’ Information Disclosure Statement, filed on 09/27/2021, has been considered.  Please refer to Applicant’s copy of the PTO-1449 submitted herewith.

	
Terminal Disclaimer
The terminal disclaimer filed on 11/29/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 10,590,001, and 10,995,184 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendments
The Amendment by Applicants’ representative Mr. Alan E. Schiavelli filed on 11/29/2021 has been entered.  

Response to Arguments/Amendments
Claim rejection under 35 U.S.C.§102(a)(1)
 
Applicant’s amendment of claims 1 and 3 by further incorporating the limitation of claim 8 obviates the rejection.  The rejection is hereby withdraw.   


Claim rejection under 35 U.S.C.§103(a)
 
Applicant cancels rejected claim 6. The rejection to claim 6 is moot.
Applicant amends rejected claims 10 and 14 to depend on amended claim 1.  In addition, Applicant’s argument over amended claims have been considered. Applicant’s amendment and argument are sufficient to overcome the rejection.  The rejection is hereby withdraw.   

Rejection of claims under Obviousness-type Double Patenting
The Terminal Disclaimer filed by Applicants on over the U.S. Patent Nos. 10,590,001, and 10,995,184 overcomes the rejection.  The rejection is hereby withdrawn.  


New claims 15-23 depending on allowed claim 3 or claim 4 are examined and found allowable.  

Conclusions
Claims 1-5, and 9-23 are allowed.

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

/YONG L CHU/Primary Examiner, Art Unit 1731